Citation Nr: 1826929	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased the assigned rating for bilateral hearing loss to 10 percent effective June 19, 2013.


FINDINGS OF FACT

1.  Prior to October 3, 2016, the Veteran had level IV hearing loss in the right ear and level V hearing loss in the left ear.

2.  From October 3, 2016, the Veteran had level V hearing loss in both ears.


CONCLUSIONS OF LAW

1.  Prior to October 3, 2016, the criteria for a rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  From October 3, 2016, the criteria for a 20 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating," is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Evaluations of defective hearing range from zero to 100 percent.  This is based on impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.

Table VIa provides numeric designations of impaired hearing based on puretone thresholds alone.  The provisions of 38 C.F.R. §  4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in the higher numeral.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI or VIa) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity.

The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Tables VI, VIa, and VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent a VA examination in August 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
55
60
60
60
LEFT
65
65
60
65
64

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  Utilizing Table VI, this corresponds to a hearing level of III in the right ear and III in the left ear.  Because all four thresholds are 55 or greater, Table VIa is applicable and provides a hearing level of IV in the right ear and V in the left ear, which is more favorable to the Veteran.  Nevertheless, under Table VII, hearing levels of IV and V correspond to the currently assigned 10 percent rating.  

The Veteran submitted private treatment records dated October 3, 2016.  Pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
65
60
65
65
64
LEFT
70
70
65
70
69

Speech recognition testing was conducted, but it is not clear that the Maryland CNC protocol was used.  However, because all four thresholds are again 55 or greater, Table VIa is applicable and provides a hearing level of V in the right ear and V in the left ear.  Under Table VII, hearing levels of V and V correspond to a higher 20 percent rating.  Therefore, a 20 percent rating is warranted from October 3, 2016.

In sum, objective testing of the Veteran's hearing revealed levels of impairment consistent with a 10 percent rating prior to October 3, 2016, and a 20 percent rating thereafter.  The Board has also considered the day-to-day effects of the Veteran's condition.  During the August 2013 VA examination, the Veteran reported significant difficulty hearing conversations.  In a December 2014 statement, he reported that his hearing aids help but do not fully correct the problem.  The Board acknowledges the Veteran's statement, but the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  There is no indication of any impairment associated with bilateral hearing loss that goes beyond that contemplated by the rating criteria.

In his December 2014 statement, the Veteran referenced ringing in his ears.  However, this is clearly associated with his service-connected tinnitus, which is not on appeal at this time.  He also suggested that his hearing loss and/or tinnitus resulted in headaches.  The Board acknowledges that the Veteran may file a claim for headaches secondary to these service-connected conditions, and notes that he was in fact notified of this by way of a September 2016 letter from the RO.  Headaches, however, have not shown to be associated with hearing loss and need not be further discussed in this decision.


ORDER

A rating higher than 10 percent for bilateral hearing loss is denied prior to October 3, 2016; from that date, a 20 percent rating is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


